DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed February 26, 2021.  Claims 2 and 9 are canceled.  Claims 1, 3, 8 and 10 are amended.  Claims 1, 3-8 and 10-14 are pending.

Response to Arguments
Applicant’s arguments, filed February 26, 2021, with respect to the rejections of at least claims 2 and 9 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.   


Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a illumination device comprising: a first area; a second area adjacent to the first area in a first direction; a first light guide comprising a first main surface located in the first area and the second area, a second main surface located in the first area and the second area, on an opposite side to the first main surface, a first side surface located in the first area and a second side surface located in the second area on an opposite side to the first side surface in the first direction; a plurality of first light sources opposing the second side surface; a second Reply to Office Action of December 23, 2020a second length of the second laver in the first area in the first direction being greater than a first length of the first layer in the second area in the first direction.  The best prior art of record, Takada, discloses the claimed invention but fails to teach or suggest that a second length of the second laver in the first area in the first direction being greater than a first length of the first layer in the second area in the first direction, nor does Examiner find sufficient and/or motivation to modify the lengths of the first and/or second layer to achieve the claimed structural difference.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 3-7 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 8, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display device comprising: an illumination device; and a display panel which displays images, the illumination device comprising: a first area;4Application No. 16/984,3 93 Reply to Office Action of December 23, 2020a second area adjacent to the first area in a first direction; a first light guide comprising a first main surface located in the first area and the second area, a second main surface located in the first area and the second area, on an opposite side to the first main surface, a first side surface located in the first area and a second side surface located in the second area on an opposite side to the first side surface in the first direction; a plurality of first light sources opposing the second side surface; a second light guide comprising a third main surface opposing the second main surface and located in the first area and the second area, a fourth main surface located in the first area and the second area, on an opposite side to the third main surface, a third side surface located in the first area, and a fourth side surface located in the second area and opposing the third side surface in the first direction; a plurality of second light sources opposing the third side surface; a first layer including a plurality of first prisms provided on the second main surface; and a second layer including a plurality of second prisms provided on the fourth main surface, the first layer extending from the first area over a boundary between the first area and the second area to between the second side surface and the boundary, the second layer extending from the second area over the boundary to between the third side surface and the boundary, a second length of the second layer in the first area in the first direction being greater than a first length of the first layer in the second area in the first direction, the display panel opposing the first main surface.    The best prior art of record, Takada, discloses the claimed invention but fails to teach or suggest that a second length of the second laver in the first area in the first direction being greater than a first length of the first layer in the second area in the first direction, nor does Examiner find sufficient and/or motivation to modify the lengths of the first and/or second layer to achieve the claimed structural difference.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 10-14 are allowable in that they are dependent on, and further limit claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875